                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL L. OVERTON, C47370,                          Case No. 18-cv-06325-CRB (PR)
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10    FRANK OVERTON, JR.,
                                  11                     Defendant(s).

                                  12             This civil action by a prisoner was filed on October 16, 2018. The court notified plaintiff
Northern District of California
 United States District Court




                                  13   in writing at that time that the action was deficient because plaintiff did not pay the requisite

                                  14   $400.00 filing fee or, instead, submit a signed and completed court-approved in forma pauperis

                                  15   application, including a completed certificate of funds in the prisoner’s account and a copy of the

                                  16   prisoner’s trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff

                                  17   was advised that failure to file the requested items within 28 days would result in dismissal of the

                                  18   action.
                                                 More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  19
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  20
                                       prejudice and the clerk is instructed to close the file.
                                  21
                                                 IT IS SO ORDERED.
                                  22
                                       Dated: November 28, 2018
                                  23
                                                                                          ______________________________________
                                  24                                                      CHARLES R. BREYER
                                                                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL L. OVERTON,
                                   7                                                          Case No. 3:18-cv-06325-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        FRANK OVERTON,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on November 28, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Michael L. Overton ID: C47370
                                       Fac E Bldg 1-D Cell 107up
                                  21   California Health Care Facility
                                       P. O. Box 32290
                                  22   Stockton, CA 95213
                                  23

                                  24   Dated: November 28, 2018
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
